DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “a second foil” should be changed to either --a foil-- if only a single foil is the scope or --a set of foils--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8-9, 12, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 8 recite “gradually increases”. The term "gradually" in claim is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites “for each of the at least two top foils, a thickness of the coupling body, the first region, and the second region thereof is the same”.  It is unclear if this limitation means that the coupling body for one top foil is the same as the coupling body for the other top foil, or if the coupling body, first region and second region have the same thickness. It is further unclear 
Claim 20 recites “a second foil”. No first foil had been previously recited, rendering the claim confusing. 
Claim 20 recites “a second foil” as the scope of the invention, however, the claim recites elements outside of the second foil (such as the housing and first foil). The claim attempts to define the second foil relative to elements outside the scope of the invention (a portion of...the plurality of top foils is thicker than…the other top foils).  As written, the scope of the claim is confusing and indefinite.  Is the scope of the claims a set of top foils? For the purpose of examination, it is assumed that the “thicker” top foils are the scope of the invention and any limitations outside of that are given little or no patentable weight. Applicant should rewrite the claim to clearly indicate the scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meacham U.S. 2014/0140645.
Re clm 1, Meacham discloses an air foil bearing (Fig. 2; [0048]) comprising: a bearing housing (28) having a cylindrical shape that forms an accommodation space (void in 28) in a middle thereof for a rotating shaft, rotor, or journal (116); a first foil (24s) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the 
Re clm 15, Meacham further discloses at least one bump foil of the plurality of bump foils, corresponding to the at least one of the plurality of top foils of the second foil that is thicker than the other top foils, is thicker than other bump foils of the plurality of bump foils ([0039]).
Re clm 16, Meacham further discloses the plurality of bump foils include a plurality of overlapping foils ([0034])).
Re clm 17, Meacham further discloses an entirety of the other top foils of the plurality of top foils has constant thickness (22a and 22c have a constant thickness).
Re clm 20, Meacham disclose a second foil (22a -22d) for an air foil bearing that includes a bearing housing (28) having a cylindrical shape that forms an accommodation space (void in center) in a middle thereof for a rotating shaft, rotor, or journal (116), and that further includes a first foil (24s) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing, the second foil comprising: a plurality of top foils (22a-22d), which are configured to be arranged in a circumferential direction along an inner circumference of the bearing housing to correspond to the plurality of bump foils and to support the rotating shaft, rotor, or journal, wherein a portion of at least one of the plurality of top foils of the second foil (22b and 22d) is thicker than the other top foils of the plurality of top foils (22a and 22c).
The limitations “for an air foil bearing that includes a bearing housing having a cylindrical shape that forms an accommodation space in a middle thereof for a rotating shaft, rotor, or journal, and that further includes a first foil including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing” and “which are .

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. 2019/0154080.
Re clm 18, Lee discloses an air foil bearing (Fig. 4) comprising a bearing housing (100) having a cylindrical shape that forms an accommodation space in a middle thereof for a rotating shaft, rotor, or journal (400); a first foil (200) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing; and a second foil (300) including a plurality of top foils, which are arranged in a circumferential direction along an inner circumference of the bearing housing to correspond to the plurality of bump foils and to support the rotating shaft, rotor, or journal, wherein at least one bump foil of the plurality of bump foils, corresponding to at least one of the plurality of top foils, is thicker than other bump foils of the plurality of bump foils (shown in Fig. 4).
Re clm 19, Lee further discloses the at least one bump foil is formed of a plurality of overlapping foils (Fig. 4 shows overlapping bump foils 202 and 203).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saville U.S. 5,228,785 in view of Matsunaga U.S. 2004/0042691.
Re clm 1, Saville discloses an air foil bearing (Fig. 2) comprising: a bearing housing (14, Fig. 2 and 4) having a cylindrical shape that forms an accommodation space (void in 14) in a middle thereof for a rotating shaft, rotor, or journal (16); a first foil (20s) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing; and a second foil (22s) including a plurality of top foils, which are arranged in a circumferential direction along an inner circumference of the bearing housing to correspond to the plurality of bump foils and to support the rotating shaft, rotor, or journal.
Saville does not disclose a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils.
Matsunaga teaches a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils (26a is thicker than 26, Fig. 11; [0056]) for the purpose of supporting larger loads in specific regions of the bearings due to gravity, for example ([0056]).
It would have been obvious to one of ordinary skill in the art to modify Saville and provide a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils for the purpose of supporting larger loads in specific regions of the bearings.
Re clm 2, Saville further discloses the plurality of top foils are configured as leaf springs (Fig. 2 and 4) and each top foil of the plurality of top foils include: a coupling body (radially extending portion of 20 which engages slot 24), which is coupled to a respective key slot that is provided on the inner circumference of the bearing housing, a first region (20, Fig. 2A), which is placed on a top surface of at least one of the plurality of bump foils, connected to the coupling body of the top foil, and a second region (30, Fig. 2A), which is elastically bent (via step between 20 and 30, Fig. 2A) from an end of the first region of the top foil and is exposed to be in 
Re clm 3, Saville further the plurality of top foils include at least three top foils and the plurality of bump foils include at least three bump foils (shown in Fig. 2), and at least two top foils of the plurality of top foils that are adjacent to each other in a rotational direction of the rotating shaft, rotor, or journal (20s that are circumferential adjacent, Fig. 2).
Matsunaga only discloses a single top foil that is thicker and thus Matsunaga does not disclose each of the at least two top foils including the portion that is thicker than the other top foils of the plurality of top foils.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Matsunaga and provide any number of top foils are thicker, including each of the at least two top foils including the portion that is thicker than the other top foils of the plurality of top foils, since it held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).
Providing more top foils that are thicker would allow for a wider coverage of additional load, or for example when two foils share a load due to gravity.
Re clm 5, Matsunaga further discloses the at least two top foils has a same thickness from the coupling body to the second region thereof (26a has the same thickness throughout, Fig. 11).
Re clm 9, Matsunaga further discloses for each of the at least two top foils, a thickness of the coupling body, the first region, and the second region thereof is the same (26a, Fig. 11).

Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saville U.S. 5,228,785 in view of Meacham U.S. 2014/0140645.
Re clm 1, Saville discloses an air foil bearing (Fig. 2) comprising: a bearing housing (14, Fig. 2 and 4) having a cylindrical shape that forms an accommodation space (void in 14) in a middle thereof for a rotating shaft, rotor, or journal (16); a first foil (20s) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing; and a second foil (22s) including a plurality of top foils, which are arranged in a circumferential direction along an inner circumference of the bearing housing to correspond to the plurality of bump foils and to support the rotating shaft, rotor, or journal.
Saville does not disclose a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils.
Meacham teaches a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils (22b is thicker than 22a) for the purpose of providing a stiffness that varies in magnitude in different directions to control non-synchronous vibrations ([0005]-[0006]).
It would have been obvious to one of ordinary skill in the art to modify Saville and provide a portion of at least one of the plurality of top foils of the second foil is thicker than the other top foils of the plurality of top foils for the purpose of providing a stiffness that varies in magnitude in different directions to control non-synchronous vibrations.
Re clm 2, Saville further discloses the plurality of top foils are configured as leaf springs (Fig. 2 and 4) and each top foil of the plurality of top foils include: a coupling body (radially extending portion of 20 which engages slot 24), which is coupled to a respective key slot that is provided on the inner circumference of the bearing housing, a first region (20, Fig. 2A), which is placed on a top surface of at least one of the plurality of bump foils, connected to the coupling body of the top foil, and a second region (30, Fig. 2A), which is elastically bent (via step between 20 and 30, Fig. 2A) from an end of the first region of the top foil and is exposed to be in contact with the rotating shaft, rotor, or journal, the second region of the top foil overlapped by 
Re clm 3, Saville further the plurality of top foils include at least three top foils and the plurality of bump foils include at least three bump foils (shown in Fig. 2), and at least two top foils of the plurality of top foils that are adjacent to each other in a rotational direction of the rotating shaft, rotor, or journal (20s that are circumferential adjacent, Fig. 2). Meacham further discloses any number of top foils may be used ([0032]).
Meacham does not disclose each of the at least two top foils including the portion that is thicker than the other top foils of the plurality of top foils.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Meacham and provide eight top foils (each top foil of Fig. 2 being split into two top foils), since it held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B). Providing more top foils allows for a less expensive repair since a damaged foil is smaller and requires less material to produce.
Re clm 5, Meacham further discloses the at least two top foils has a same thickness from the coupling body to the second region thereof (22b and 22d).
Re clm 11, Meacham further discloses the coupling body, the first region, and the second region of each of the at least two top foils is thicker than each of the coupling body, the first region, and the second region of the other top foils (each portion of 22d is thicker than the respective portion of 22a).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. 2019/0154080 in view of Lee U.S. 2007/0183697.
Assuming Lee ‘080 does not disclose different thickness bump foils:
Re clm 18, Lee ‘080 discloses an air foil bearing (Fig. 4) comprising a bearing housing (100) having a cylindrical shape that forms an accommodation space in a middle thereof for a rotating shaft, rotor, or journal (400); a first foil (200) including a plurality of bump foils, which are arranged along an inner wall surface of the accommodation space of the bearing housing; and a second foil (300) including a plurality of top foils, which are arranged in a circumferential direction along an inner circumference of the bearing housing to correspond to the plurality of bump foils and to support the rotating shaft, rotor, or journal.
Lee ‘080 does not explicitly state that at least one bump foil of the plurality of bump foils, corresponding to at least one of the plurality of top foils, is thicker than other bump foils of the plurality of bump foils.
Lee ‘697 teaches at least one bump foil of the plurality of bump foils, corresponding to at least one of the plurality of top foils, is thicker than other bump foils of the plurality of bump foils (4 is thicker than 3, Fig. 4; [0021]) for the purpose of improving the performance of the bearing ([0018]).
It would have been obvious to one of ordinary skill in the art to modify Lee ‘080 and provide at least one bump foil of the plurality of bump foils, corresponding to at least one of the plurality of top foils, is thicker than other bump foils of the plurality of bump foils for the purpose of improving the performance of the bearing.
Re clm 19, both Lee ‘080 and Lee ‘697 further discloses the at least one bump foil is formed of a plurality of overlapping foils (Fig. 4 shows overlapping bump foils 202 and 203 in Lee ‘080; Fig. 4 of Lee ‘697).

Allowable Subject Matter
Claims 4, 7, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656